Title: To George Washington from Brigadier General Thomas Mifflin, 28 December 1776
From: Mifflin, Thomas
To: Washington, George



My dear general
Bristol [Pa.] Saturday Evening[28 December 1776] 8 OClock.

The enclosd I have this Minute reced from an Express sent by my Order to Genl Cadwalader—The General not knowing that I was here did not write to me—& as I supposd the Contents of Importance in my Movements I took the Liberty to open the Letter for which I must plead only the Occasion in Excuse.

I came here at 4 OClock this Afternoon. 500 Men sent from Philad. Yesterday crossd to Burlington this Morning. this Evening I sent over near 300 more—To Morrow 7 or 800 shall follow—I will cross in the Morning and will endeavour to form them into Regiments & a Brigade—they consist of many different Corps & want much Regulation. If your Excellency has any Orders for me, other than to join General Cadwalader as soon as possible, please to favor me with such as are necessary and I will punctually obey them. Pennsylvania is at length rousd & coming in great Numbers to your Excellencys Aid—Mr Hall will return with your Orders—I am informd that we cannot cross at Bordentown nor at any Place between that Place & this. I have no Doubt of effecting it here having sent from Philad. in the Morning several fine Boats which are now here.
I most heartily congratulate your Excellency on your late capital Stroke & wish most ardently a Repetition. I am with great Affection & Attacht Your Excy Obt St

Thomas Mifflin

